Title: To Alexander Hamilton from Meletiah Jordan, 1 July 1791
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] July 1, 1791. “… Your letter of March the 10th enclosed a copy of Return of Vessels built in this District. There has been no business of that sort.… Your Letter (Circular) of the 21st March observes I should inform you what Post Office would be most convenient for me to get my Letters from. I could wish to have them left at the Post Office at Beverly & if it is proper to address them to the care of Captain Robert Haskell of that Place who generally trades to this and the neighbouring District. The Boat I had your sanction to procure for the use of the Office I expect in a few days. The detached situation of the District interspersed with waters and abounding with a Number of Islands which afford commodious harbours and some of them as far distant as thirty miles from the Office will occasion my sending a Boat sometimes to visit the District throughout for I not only have reason to supsect that defrauding the Revenue is practised among the Island part of the District but have been informed of many little parcels of Goods landed on the Coast part of the District, it was impossible for me to prevent, all which difficulties a Boat will in a great measure remedy. The harbour of Cranberry Island particularly is distant from the Office about 25 Miles & is a standing thoroughfare & anchorage for British Vessels bound to & from St. Johns & other parts of the British Provinces of New Brunswick which I have great reason to suspect at times carries on the smuggling Trade. In my letter of the 1st Jany. 1791 I requested you would inform me whether my salary commenced with the date of my Commission or the passing of the Law respecting it. If it should occur to your mind in your first letter to this Office Sir I will be particularly obliged.”
